I agree with the holding in this case to the effect that the payment of a check on an unauthorized or forged endorsement does not operate as an acceptance of the check so as to authorize an action by the real owner to recover its amount from the drawee bank, and also that there are no facts showing an estoppel, but there are some things in the opinion with which I am not in accord, and which do not appear to me to be necessary to the decision of the case. I therefore concur in the result.
MITCHELL and BLAKE, JJ., concur in the result. *Page 639